



COURT OF APPEAL FOR ONTARIO

CITATION: United States v. Okorhi, 2020 ONCA
    89

DATE: 20200205

DOCKET: C65996

Miller, Fairburn and Thorburn
    JJ.A.

IN THE MATTER OF an appeal of a
    committal order pursuant to s. 49 of the
Extradition Act
, S.C. 1999,
    c. 18

BETWEEN

The Attorney General of Canada

(On behalf of the United
    States of America)

Respondent

and

Benard
    Emurhowhoariogho Okorhi

Appellant

Gord Cudmore, for the appellant

Roy Lee, for the respondent

Heard and released orally:
    January 31, 2020

On appeal from the committal order of
    Justice Jonathon George of the Superior Court of Justice, dated September 18,
    2018.

REASONS FOR DECISION

[1]

An order of committal for extradition was issued
    in this case to await surrender to the United States on the offence of fraud.
    The appellant does not dispute the hearing judges articulation of the test for
    committal. Rather, he maintains that the hearing judge erred by finding that
    there was evidence in the Record of the Case and Supplementary Record of the Case
    linking the appellant to a man named Marc Richards and linking Marc Richards
    to the fraudulent scheme.

[2]

We do not agree.

[3]

There is ample evidence of a fraudulent scheme
    resulting in well over $1 million of actual deprivation. There is evidence
    linking the appellant to the name Marc Richards and evidence linking Marc
    Richards to the scheme.

[4]

We do not intend to repeat the trial judges
    reasons for coming to those conclusions, all of which are rooted in the
    evidence before him. The evidence included emails sent to and from the Marc
    Richards email account that made reference to the appellants name, a quote
    that was provided under his name, and a passport photo attached as an Exhibit
    to the Record of the Case that the hearing judge concluded was a representation
    of the appellant.

[5]

Equally, there is evidence linking Marc Richards
    to the fraudulent scheme, including emails between the Richards account and
    other alleged co-actors, which emails refer to the very schemes that form the
    foundation of some of the complaints in this case. The appellant is also linked
    to a corporate interest that received fraudulent proceeds.

[6]

Accordingly, the appeal is dismissed.

B.W. Miller J.A.

Fairburn J.A.

Thorburn J.A.


